Gunter, Justice.
This appeal is from a judgment rendered by the court below in a habeas corpus proceeding, the judgment having remanded the appellant to the custody of the warden.
After a full hearing the trial judge entered findings of fact and conclusions of law, the latter being to the effect that none of the appellant’s constitutional rights had been violated.
We have carefully reviewed the full record in the habeas corpus proceeding and the record of appellant’s trial in the convicting court, and we find no basis whatsoever for any of appellant’s contentions that his constitutional rights have been violated or that he is being illegally confined.
We find no error. The judgment of the habeas corpus court is correct.

Judgment affirmed.


All the Justices concur.